Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 1 of 21 PageID 1927



                                 UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                     JACKSONVILLE DIVISION

     TOYA GREEN-MOBLEY,

                       Plaintiff,

     v.                                                               CASE NO: 3:17-cv-764-J-34JBT

     CAPITAL ONE AUTO FINANCE, INC.,

                       Defendant.

     TOYA GREEN-MOBLEY’S RESPONSE IN OPPOSITION TO COAF’S MOTION FOR
        SUMMARY JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

             TOYA GREEN-MOBLEY (“Ms. Green-Mobley” or “Plaintiff”), responds in opposition

 to CAPITAL ONE AUTO FINANCE, INC.’s (“COAF” or “Defendant”) Motion for Summary

 Judgment [DE 65] (the “Motion”) and, in support, states:

                                        I.       STATEMENT OF FACTS1

          A. Mrs. Green-Mobley’s Credit Application and Contract with COAF

             Mrs. Green-Mobley listed her home phone number on a Credit Application for a line of

 credit to purchase a vehicle. [Application, DE 32-1, p. 8 of 49]. The Credit Application was

 entirely separate from any contract and was not incorporated into the Retail Installment Contract

 (“Contract”). [See Contract, DE 32-1, pg. 10-13 of 49]. The Contract was assigned to COAF, but

 the Credit Application was not. [Def.’s Mot., DE 65, p. 5]. The Contract did not have a contractual

 provision restricting Mrs. Green-Mobley’s ability to revoke consent.

          B. Calls to Mrs. Green-Mobley’s Cellular -6433 Telephone Number

             Mrs. Green-Mobley is the regular user and subscriber of cell phone number ending in -




 1
     COAF did not number its “undisputed facts” section. We will discuss the pertinent disputed facts in the same manner.
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 2 of 21 PageID 1928



 6433. COAF called Mrs. Green-Mobley’s cell phone number at least 1,100 times between July 6,

 2013, and July 6, 2017, for the purpose of collecting a debt. [Def.’s Third-Am. Resp. to Ct.-

 Ordered Interrogs., DE 51, No. 1]. Mrs. Green-Mobley’s Activity Notes reflect at least thirty-

 nine (39) additional calls not recorded on the call logs. Id.

            COAF made at least nine hundred and ninety-six (996) calls to Mrs. Green-Mobley’s

 cellular telephone number -6433 using the Avaya Proactive Contact dialer (the “Avaya Proactive

 Contact dialer”). [See Def.’s Bates 000261-000282, Ex. A; Def.’s Bates 000476-000510, Ex. B;

 Def.’s Supp. Resp. to Pl.’s First Set of Interrogs., No. 10, Ex. C].

            Although Mrs. Green-Mobley installed a call blocking application on her cell phone, she

 still received notifications to her cell phone every time COAF called. [Pl.’s Dep. Tr., DE 72-2,

 306:16-22; 256:18-24 (“[i]t gives one ring, but blocking it stop[ped] the calls – the phone from

 ringing over and over and over and over and over again.”)].

       C. COAF’s Telephone Systems

           Prior to April 1, 2016, COAF alleges that it used both the Avaya Proactive Contact dialer

 and the Avaya one-X dialer but that it solely used and continues to use the Avaya one-X dialer

 post April 1, 2016.2 COAF previously admitted to “plac[ing] certain calls to Plaintiff with

 technology that meets the Federal Communications Commission’s (FCC) current interpretation of

 what constitutes an automatic telephone dialing system as defined by 47 U.S.C. § 227(a)(1)(A).”

 [Def.’s Resp. to Ct.-Ordered Interrogs., DE 16, No. 2; Def.’s Am. Resp. to Ct.-Ordered Interrogs.,

 DE 29, No. 2; Def.’s Second Am. Resp. to Ct.-Ordered Interrogs., DE 40, No. 2]. On February

 11, 2019, COAF responded to Mrs. Green-Mobley’s Third Request for Admissions stating that

 “COAF admits that at certain times during the relevant time period in this case, calls were placed



 2
     Mrs. Green-Mobley’s concern is the APC dialer used prior to April 1, 2016.


                                                     Page 2 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 3 of 21 PageID 1929



 without a COAF employee manually dialing each number.” [Def.’s Resp. to Pl.’s Third Req.

 for Admis., No. 49, Ex. D (emphasis added)]. Yet, COAF’s expert testified that “Proactive

 Contact was not used without human intervention . . . .” [Dep. Tr. of J. Kostyun, 120:17-20,

 Ex. E (emphasis added)].

          COAF further admits that it used the Avaya Proactive Contact dialer in predictive mode.

 Predictive dialing comes standard with the Avaya Proactive Contact dialer, and COAF used

 predictive mode to place calls prior to April 1, 2016. [Dep. Tr. of J. Kostyun, 26:6-7; 63:1-5; 73:4-

 7; 89:12-13, 17-25; 103:10-13; 105:21-25, Ex. E; Dep. Tr. of E. Gray, 272:12-23, Ex. F].

 Specifically, COAF’s expert testified that “[i]t’s my understanding from the review of COAF’s

 information, that they did use Proactive Contact prior to April 2016 in predictive dialing mode.”

 [Dep. Tr. of J. Kostyun, 103:10-13, Ex. E (emphasis added)].3

     D. Mrs. Green-Mobley’s Seven Revocation Letters

          The testimony and evidence produced is that from September 2013 through May 2017,

 Mrs. Green-Mobley sent COAF at least seven (7) written revocation letters requesting that COAF

 stop calling her: (1) September 15, 2013 Revocation Letter. Mrs. Green-Mobley mailed a

 revocation letter to COAF dated September 15, 2013 (“First Letter”). [Aff. of Pl., DE 38-5, ¶ 16;

 Pl.’s Dep. Tr., DE 72-2, 12:7-11; 34:1-16].4 (2) January / February 2014 Revocation Letter. She

 mailed a revocation letter to COAF in or around January or February of 2014 (“Second Letter”).

 [Pl.’s Dep. Tr., DE 72-2, 41:22-23].5 (3) January 14, 2016 Revocation Letter. Mrs. Green-Mobley



 3
   COAF offers no explanation why it contends that “Mr. Snyder is making the assumption that COAF used Proactive
 Contact in predictive mode without having any information to support that,” [Dep. Tr. of J. Kostyun, 72:13-15, Ex.
 E], yet also states through its own expert that COAF did use the APC dialer in predictive mode. [Dep. Tr. of J. Kostyun,
 103:10-13, Ex. E].
 4
   Mrs. Green-Mobley enclosed a SunTrust Layoff Letter with the First Letter to notify COAF that she had been laid
 off and that she could only make partial payments due to her unemployment. [Compl., DE 1-3; Pl.’s Dep. Tr., DE 72-
 2, 32:8-10; 34:4-7].
 5
   Mrs. Green-Mobley is currently not in possession of the Second Letter.


                                                     Page 3 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 4 of 21 PageID 1930



 mailed another revocation letter to COAF dated January 14, 2015 (“Third Letter”).6 [Aff. of Pl.,

 DE 38-5, ¶ 18]. (4) September 2016 Revocation Letter. She mailed another revocation letter to

 COAF in September 2016 (“Fourth Letter”). [Aff. of Pl., DE 38-5, ¶ 18; Pl.’s Dep. Tr., DE 72-2,

 12:7-11; 41:5-6; 287:14-15].7 (5) February 13, 2017 Revocation Letter. Mrs. Green-Mobley

 mailed another revocation letter to COAF on or about February 13, 2017 (“Fifth Letter”). [Aff. of

 Pl., ¶ 18; DE 1-5; Pl.’s Dep. Tr., DE 72-2, 12:7-11; 15:11-25; 16:1-12; 287:14-15]. (6) March 17,

 2017 Revocation Letter. Mrs. Green-Mobley mailed another revocation letter to COAF on or about

 March 17, 2017 (“Sixth Letter”). [Aff. of Pl., DE 38-5, ¶ 18; Pl.’s Dep. Tr., DE 72-2, 12:7-11;

 18:17-25; 19:1-11; 287:14-15]. (7) May 12, 2017 Revocation Letter. Mrs. Green-Mobley mailed

 another revocation letter to COAF on or about May 12, 2017 (“Seventh Letter”). [Pl.’s Dep. Tr.,

 DE 72-2, 12:7-11; 21:2-20; 287:14-15].

                          II. ARGUMENT AND CITATION OF AUTHORITY

     A. COAF VIOLATED EACH ELEMENT OF THE TCPA

          COAF agrees that, under the TCPA “[t]o establish a violation, Plaintiff must show that ‘(1)

 a call was made to a cell or wireless phone, (2) by the use of any automatic dialing system or an

 artificial or prerecorded voice, and (3) without prior express consent of the called party.’” [Def.’s

 Mot., p. 14-15, section IV, subsection A (quoting Augustin v. Santander Consumer USA, Inc., 43

 F. Supp. 3d 1251, 1253 (M.D. Fla. 2012) (emphasis added))].

          1) Element One: There is No Dispute That Element One is Satisfied




 6
   While the copy of the original is dated “January 14, 2015,” Mrs. Green-Mobley testified that “[i]t was an error going
 from 2015 into 2016. The letter was created in 2016. It was just a typo.” [Pl.’s Dep. Tr., DE 72-2, 326:22-25]. There
 is no dispute that the year was indeed a typo because Mrs. Green-Mobley sent Synchrony Bank a similar letter around
 this time (“Synchrony Letter”), and Synchrony Bank stamped the revocation letter stating that it “Received” the
 revocation letter on January 28, 2016. [Synchrony Ltr., attached as Ex. G].
 7
   Mrs. Green-Mobley is currently not in possession of the Fourth Letter.


                                                    Page 4 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 5 of 21 PageID 1931



         COAF does not dispute that Mrs. Green-Mobley is the owner, regular user, and subscriber

 of the cellular telephone COAF called in violation of the TCPA. “COAF does not dispute that the

 6433 number was Plaintiff’s cell phone” and that “during the four-year period before this suit was

 filed, COAF made numerous calls to that number.” [Def.’s Mot., p. 15, section IV, subsection A].

         2) Element Two: The Avaya Proactive Contact Dialer is An Autodialer. COAF Also
            Made Calls Using A Prerecorded and/or Artificial Voice.

         COAF argues that it did not use an autodialer. Yet, just a few months ago, COAF admitted

 under oath to the Court that it did. [See Def.’s Second Am. Resp. to Ct.-Ordered Interrogs., DE 41,

 No. 2]. COAF now argues that the Avaya Proactive Contact dialer is not considered an autodialer

 based on the post-ACA International case, Gonzalez v. Ocwen Loan Servicing, LLC, No. 5:18-CV-

 340-OC-30PRL, 2018 WL 4217065 (M.D. Fla. Sept. 5, 2018). However, even post-ACA Int’l,

 numerous courts have found that this exact dialer (Avaya Proactive Contact) is an autodialer. In

 addition, COAF’s own TCPA expert, corporate representative, and employee have testified that

 the Avaya Proactive Contact dialer has the functionalities of an autodialer, left prerecorded

 “scripted” messages, and indeed was used to place calls to consumers in predictive mode prior to

 April 2016. Plaintiff’s expert submitted testimony and reports that the system qualifies as an

 autodialer under the TCPA. [See Snyder Decls., DE 64-2; DE 64-3.] In sum, if summary judgment

 is to be entered on this topic, it is that COAF’s dialer does qualify as an autodialer, not the opposite.

             a) COAF admitted (four times) that its system was an autodialer.

         These admissions came well after cases it now cites in support of its newfound argument.

 Specifically, in response to this Court’s interrogatories, COAF admitted that its telephone system

 was an autodialer. [DE 16, 29, 40 & 41, No. 2.] In response to Interrogatory 2: “Were the calls

 made by an automatic dialer?” Defendant answered: “COAF placed certain calls to Plaintiff

 with technology that meets the Federal Communications Commission’s (FCC) current



                                              Page 5 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 6 of 21 PageID 1932



 interpretation of what constitutes an automatic telephone dialing system as defined by 47 U.S.C.

 § 227(a)(1)(A).” [Def.’s Resp. to Ct. Interrogs., DE 16, No. 2; Def.’s Am. Resp. to Ct. Interrogs.,

 DE 29, No. 2; Def.’s Second Am. Resp. to Ct. Interrogs., DE 40, No. 2].

         COAF made this admission four times in its responses to Court-Ordered interrogatories.

 Three of those admissions were made months after the March 16, 2018 decision in ACA Int’l. [DE

 29 (May 21, 2019); DE 40 (Sept. 14, 2018); DE 41 (Sept 17, 2018)]. Two of those admissions

 were even after Gonzalez was entered on September 5, 2018. [DE 40 & 41]. Two of the admissions

 were under oath. On November 9, 2018—two months after Gonzalez and almost eight months

 after ACA Int’l—COAF changed its sworn testimony, and for the first time denied that its system

 qualified as an autodialer [DE 51, No. 2]. COAF’s change after giving sworn testimony and

 admissions should be highly scrutinized, especially given the timing of when those admissions

 occurred. Notably, COAF’s change was on September 17, 2018. Yet, the majority of cases that

 COAF cites in its motion for summary judgment were entered well before this date. Citations to

 cases that were entered well before it filed its sworn admissions are especially suspect.8

              b) COAF ignores the split in authority post-ACA Int’l

         The Avaya Proactive Contact is a “predictive dialer.” Meyer v. Portfolio Recovery Assocs.,

 LLC, No. 11CV1008 AJB RBB, 2011 WL 11712610, at *3 (S.D. Cal. Sept. 14, 2011); see also

 Dec. 5, 2018; Snyder Decl., DE 64-2, ¶ 34. COAF now changes its position that its Avaya

 Proactive Contact dialer does not constitute an autodialer—relying primarily on the unpublished

 decision of Gonzalez, 2018 WL 4217065. However, Gonzalez changes nothing here. The holding

 in Gonzalez was based on ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687 (D.C. Cir. 2018).



 8
   Additionally, COAF did not seek leave from the Court to amend its interrogatories, seek permission from counsel,
 or even provide a reason for changing its sworn response. A party cannot simply change its interrogatory responses
 to a denial after admitting the answer in its first four submissions.


                                                  Page 6 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 7 of 21 PageID 1933



         Pre ACA Int’l, it was indisputable that, based on the FCC’s 2003, 2008, and 2015

 declaratory rulings, a “predictive dialer” constituted an autodialer under the statutory definition of

 the TCPA. See ACA Int'l 885 F.3d at 701. After ACA Int’l, the courts are split. Some courts hold

 that ACA Int’l only invalidated the FCC’s 2015 ruling (not 2003 or 2008) and, therefore, a

 predictive dialer indeed still constitutes an autodialer. See, e.g., Reyes v. BCA Fin. Servs., Inc., 312

 F. Supp. 3d 1308, 1321 (S.D. Fla. 2018). Others, such as Gonzalez, 2018 WL 4217065, held that

 ACA Int’l vacated the 2003 and 2008 orders as well, and thus “the question as to what devices are

 ATDSs is still unresolved….” Id. at *5. The Gonzalez court, which was ruling on a motion to

 dismiss, held that “the definition of an ATDS would not include a predictive dialer that lacks the

 capacity to generate random or sequential telephone numbers and dial them; but it would include

 a predictive dialer that has that capacity.” Id. at *6. This is a similar holding to Dominguez v.

 Yahoo, Inc., 894 F.3d 116 (3d Cir. 2018), both of which Defendant’s motion is based on.

         Yet, a new trending line of cases has emerged. After Gonzalez and Dominguez in the Ninth

 Circuit Court of Appeals decision of Marks v. Crunch San Diego, LLC, 904 F.3D 1041, 1053 (9th

 Cir. 2018). In Marks, the Ninth Circuit “decline[d] to follow the Third Circuit's unreasoned

 assumption [in Dominguez ] that a device must be able to generate random or sequential numbers

 in order to qualify as an ATDS.” The Marks panel explained its conclusion:

         we conclude that the statutory definition of ATDS is not limited to devices with the
         capacity to call numbers produced by a “random or sequential number generator,”
         but also includes devices with the capacity to dial stored numbers automatically.
         Accordingly, we read § 227(a)(1) to provide that the term automatic telephone
         dialing system means equipment which has the capacity—(1) to store numbers to
         be called or (2) to produce numbers to be called, using a random or sequential
         number generator—and to dial such numbers.

         Several courts across the country have already adopted the Marks reasoning, including in

 Adams v. Ocwen Loan Servicing, LLC, 2018 WL 6488062, 366 F. Supp. 3d 1350 (S.D. Fla. Oct.




                                              Page 7 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 8 of 21 PageID 1934



 29, 2018) and Getz v. DIRECTV, LLC, 359 F. Supp. 3d 1222, 1229 (S.D. Fla. Feb. 20, 2019). Yet,

 under all three lines of cases, the Avaya Proactive Contact is still an autodialer.

              c) Courts across the country, including courts within the Eleventh Circuit, hold that
                 the system used here, the Avaya Proactive Contact, is an autodialer.9

         Just last month a federal district court held that the Avaya Proactive Contact System

 constituted an ATDS. Folkerts 2019 WL 1227790, at *5 (“the undisputed facts show that

 Defendant does own and employ an ATDS, the Avaya Proactive Contact System.”) (emphasis

 added). Even though the Folkerts court followed the line of cases that Defendant supports, that a

 “predictive dialer…does not automatically qualify as an ATDS,” it held that the Avaya Proactive

 Contact would still be considered an autodialer. Id. at *6-7. The court noted that “[c]ertainly, once

 the Avaya Proactive Contact System is employed, Defendant is able to make autodialed calls.” Id.

 at *7 (N.D. Ill. Mar. 15, 2019). Thus, even under the line of cases most favorable to COAF, its

 dialer is still an autodialer as a matter of law.10

         Two courts within the Eleventh Circuit have ruled on this exact dialer finding that the

 Avaya Proactive Contact dialer is indeed an autodialer under the TCPA. In Heard, the Northern

 District of Alabama held that “Nationstar’s system [(the Avaya Proactive Contact)] satisfies the

 TCPA’s definition of an automatic dialer. . . . Mr. Heard is entitled to summary judgment on his

 TCPA claims for Nationstar’s blast and predictive calls following the date on which Mr. Heard

 withdrew his consent.” 2018 WL 4028116, at *7 (N.D. Ala. Aug. 23, 2018). In another case, the

 Northern District of Georgia held that the Avaya Proactive Contact dialer is an autodialer. Evans




 9
    See, e.g., Folkerts v. Seterus, Inc., No. 17 C 4171, 2019 WL 1227790, at *5 (N.D. Ill. Mar. 15, 2019); Heard v.
 Nationstar Mortg. LLC, No. 2:16-CV-00694-MHH, 2018 WL 4028116, at *7 (N.D. Ala. Aug. 23, 2018); Evans v.
 Pennsylvania Higher Educ. Assistance Agency, No. 3:16-cv-82-TCB, 2018 WL 3954761, at *2-3 (N.D. Ga. June 12,
 2018).
 10
    Notably, the Court in Folkerts did not grant summary judgment only because the defendant did not actually use the
 Avaya Proactive Contact to make calls in that specific case, it used a different system.


                                                   Page 8 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 9 of 21 PageID 1935



 2018 WL 3954761, at *2 (N.D. Ga. June 12, 2018) (“[b]ecause the Court finds AES used an ATDS

 as a matter of law, summary judgment will be granted to Evans on all thirty-five calls.” Evans

 rejected similar arguments that COAF makes here. Finally, the Ninth Circuit has ruled that the

 Avaya Proactive Contact dialer is an autodialer. In Meyer v. Portfolio Recovery Associates, 707

 F.3d 1036 (9th Cir. 2012), the court reasoned that the defendant used a predictive dialer and that

 defendant did not dispute that the Avaya Proactive Contact dialer has the capacity to store or

 produce telephone numbers and to dial such numbers. Id. at 1043.

        COAF makes the same losing argument as the defendants in Heard, Evans, and Meyer that

 the Avaya Proactive Contact dialer cannot be an autodialer because the dialer itself does not

 generate numbers but instead automatically calls numbers from an imputed calling list. COAF

 even went a step further than the defendants in Heard, Evans, and Meyer: it admitted that its dialer

 was considered an autodialer on four separate occasions. For the same reasons outlined in the

 Heard, Evans, and Meyer cases, COAF’s system used to place 996 calls to Mrs. Green-Mobley’s

 cell phone from September 2013 through March 2016 is an autodialer.

        d) Dialers used in predictive mode without human intervention are still autodialers

        Courts all over the nation, including district courts within the Eleventh Circuit, continue to

 hold that dialers that dial numbers without human intervention are autodialers. Glasser v. Hilton

 Grand Vacations Company, LLC, No. 8:16-cv-952-JDW-AAS, 2018 WL 4565751 (M.D. Fla.

 Sept. 24, 2018); Adams v. Ocwen, No. 18-81028-CIV-DIMITROULEAS, 2018 WL 6488062

 (S.D. Fla. Oct. 29, 2018); Reyes v. BCA Fin. Servs., Inc., No. 16-24077-CIV-GOODMAN, 2018

 WL 2220417, 312 F. Supp. 3d 1308, 1320 (S.D. Fla. May 14, 2018); Ramos v. Hopele of Fort

 Lauderdale, No. 17-62100-CIV-MORENO, 2018 WL 4568428 (S.D. Fla. Sept. 20, 2018; Maddox

 v. CBE Grp., Inc., No.: 1:17-cv-1909-SCJ, 2018 WL 2327037 (N.D. Ga. May 22, 2018); Swaney




                                            Page 9 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 10 of 21 PageID 1936



 v. Regions Bank, No. 2:13-cv-00544-JHE, 2018 WL 2316452, at *2 (N.D. Ala. May 22,

 2018); Heard v. Nationstar Mortg. LLC, No.: 2:16-cv-00694-MHH, 2018 WL 4028116 (N.D. Ala.

 Aug. 23, 2018).

          Notably, COAF does not argue that there was human intervention in making calls with its

 Avaya Proactive Contact. The dialer was used to place calls to Mrs. Green-Mobley in predictive

 mode and make calls without human intervention. [See Dec. 5, 2018 Declaration of Randall

 Snyder, DE 64-2; see next section.] It has the capacity to generate sequential numbers and dial

 them. Id. ¶ 35. COAF admits that it used the Avaya Proactive Contact dialer in predictive dialing

 mode.11 Accordingly, the Avaya Proactive Contact dialer is an autodialer under the TCPA.

              e) The facts here indicate that the dialer is an autodialer.12

          COAF’s policies and procedures illustrate its ATDS features. The following excerpts

 attached as Composite Exhibit J are merely a very small portion of autodialer characteristics and

 functionalities listed within the thousands of pages COAF produced:

          Run Jobs Without Agents: Determine if the job is a Virtual Agent job. The dialer
          runs the job without agents. [Def.’s Bates 006654].

          You can specify the jobs that must be run automatically. . . . The auto_start jobs
          script is called from crontab to automatically start the specified jobs. [Def.’s Bates
          006672].

          If you enter a time that is earlier than the recommended start time, the dialer does
          not dial the phone numbers until the system clock reaches the recommended time
          [Def.’s Bates 006639].


 11
    Specifically, COAF’s expert affirmatively states that “[COAF] did use Proactive Contact prior to April 2016 in
 predictive dialing mode,” [Dep. Tr. of J. Kostyun, 103:10-13, Ex. E (emphasis added)], and “COAF admits that at
 certain times during the relevant time period in this case, calls were placed without a COAF employee manually
 dialing each number.” [Def.’s Resp. to Pl.’s Third Req. for Admis., No. 49, Ex. D (emphasis added)].
 12
    Until March 31, 2016 – the date in which COAF switched to the Avaya one-X dialer – COAF referred to the APC
 dialer’s “previous state” of its dialing method as “Auto-Dialer Dialing.” [Ex. 28 of E. Gray Dep. Tr., Ex. H]. From
 April 1, 2016, to present, COAF refers to its “current state” of its dialing method as “Manual Dialing.” [Ex. 29 of E.
 Gray Dep. Tr., Ex. I]. According to COAF’s own policies and procedures, “COAF decommissioned [its] autodialer
 technology after switching to an all-manual calling environment” in response to a 2015 FCC TCPA ruling. [Ex. 27 of
 E. Gray Dep. Tr., Ex. K].


                                                   Page 10 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 11 of 21 PageID 1937



         A system retry is a computer generated phone call attempt. If the system detects a
         busy signal on the first call attempt, the system dials the phone number based on
         the retry parameters in the phone strategy. [Def.’s Bates 006601].

         Determine if you want to save the quota setting when the job ends. The system
         continues using the quota setting the next time the job starts. [Def.’s Bates
         006644].

 See Additional in Composite Exhibit J. As outlined above, the Avaya Proactive Contact dialer runs

 without agents and automatically dials numbers based on a set of parameters. It will not dial

 certain numbers until the clock reaches a specific time predetermined by dialing rules. Further, a

 system retry is a “computer generated phone call attempt.” [Def.’s Bates 006642, Ex. L]. The

 evidence proves that the Avaya Proactive Contact dialer is an autodialer.

              f) COAF admits it called Mrs. Green-Mobley at least 53 times using a prerecorded
                 and/or artificial voice in violation of the TCPA.

         Use of a prerecorded message or artificial voice in calls to consumers cell phones is a

 separate, direct violation of the TCPA. Reyes v. BCA Fin. Servs., Inc., 312 F. Supp. 3d 1308, 1325

 (S.D. Fla. 2018).13 Defendant agrees that this is the ultimate issue: “Plaintiff cannot prevail on her

 TCPA claim absent proof that the calls at issue were made using an ATDS or an artificial or

 prerecorded voice.” [Def.’s Mot., p. 20 of 34 (emphasis added)]. In the same breath, COAF admits

 to using a prerecorded and/or artificial voice to call Mrs. Green-Mobley at least 53 times.14 This

 admission alone satisfies element two of the TCPA (at least to 53 calls) regardless of the split of

 authority on an autodialer and precludes summary judgment. See Gonzalez, 2018 WL 4217065, at

 *7.

         3) Element Three: Mrs. Green-Mobley Expressly Revoked Consent to Receive Calls.


 13
    Unlike the plaintiff in Reyes v. BCA Fin. Servs., Inc., 312 F. Supp. 3d 1308, 1325 (S.D. Fla. 2018), Mrs. Green-
 Mobley specifically alleged in her complaint that “CAPITAL ONE called [her] using an automatic telephone dialing
 system and/or used a pre-recorded or artificial voice.” [Compl., DE 1, ¶ 64; see also ¶ 59].
 14
    [DE 64, p. 7 of 34 (“COAF does not dispute that, before April 1, 2016, it made 53 calls to Plaintiff's cellphone
 where a prerecorded message was left and/or a prerecorded or artificial voice was used.”)].


                                                  Page 11 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 12 of 21 PageID 1938



          From September 2013 through May 2017, Mrs. Green-Mobley sent COAF at least seven

 written revocation letters, and COAF’s unsubstantiated denial of receipt cannot overcome the

 presumption of COAF’s receipt.15

              a) COAF cannot rebut the presumption that it received the revocation letters.

          Courts in this circuit place a “presumption of receipt” on letters if the plaintiff can

 demonstrate the following three “facts,” (1) mailing was properly addressed, (2) it had sufficient

 postage, and (3) was deposited in the mail. Konst v. Fla. E. Coast Ry. Co., 71 F.3d 850, 851 (11th

 Cir. 1996) “The common law has long recognized a rebuttable presumption that an item properly

 mailed was received by the addressee.” Konst v. Fla. E. Coast Ry. Co., 71 F.3d 850, 851 (11th Cir.

 1996); Barnett v. Okeechobee Hosp., 283 F.3d 1232, 1238 (11th Cir. 2002).

          “A party’s failure to uncover an item, which it was presumed to have received, does not

 mean that it never received the item and does not rebut the presumption of delivery.” MRI Assocs.

 of St. Pete, Inc. v. Dairyland Ins. Co., No. 811-CV-665-T-30MAP, 2014 WL 29103, at *2 (M.D.

 Fla. Jan. 2, 2014) (quoting Barnett v. Okeechobee Hosp., 283 F.3d 1232, 1241, (11th Cir. 2002)).

 Bare assertions and unsubstantiated denials do not rebut the presumption of receipt. Dairyland

 Ins. Co., 2014 WL 29103, at *2; Desravines v. Orange Cty. Sheriff’s Office, No. 6:10-CV-0851-

 28GJK, 2011 WL 6937471, at *4 (M.D. Fla. Nov. 4, 2011).

          Plaintiff has met her burden to establish a presumption of receipt. She asserted in her

 complaint that she sent COAF multiple revocation letters requesting COAF stop calling her.

 [Compl., DE 1, ¶¶ 21-43] and also provided evidence that she (1) properly addressed the letters,




 15
    There is also a significant amount of evidence regarding the letters that cannot be added due to page limits.
 Specifically, metadata from Plaintiff’s computer and subpoenas to third parties prove the existence of the letters and
 that they were created/scanned in at or near the dates of when they were sent. Additional evidence will be submitted
 with Plaintiff’s MSJ.


                                                   Page 12 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 13 of 21 PageID 1939



 (2) provided sufficient postage, and (3) deposited the letters in the mail. COAF has not provided

 any evidence to rebut the presumption.

       i.   First Letter. Mrs. Green-Mobley mailed the First Letter to COAF on September 15, 2013.

 It stated, “I request that all communication be sent in writing by either e-mail or US postal mail to

 the address above, as it does no good for me to get bombarded with telephone calls if my situation

 has not changed and I am unemployed.” [Pl.’s First Ltr., DE 1-2].16 The Letter was properly

 addressed and sent to “7933 Preston Road, Plano, Texas 75024” (the “Preston Road Address”).

 [DE 1-2].17 Defendant cannot rebut the presumption of receipt. Defendant argues that it has “no

 record of receiving this alleged September 15, 2013 letter.” [DE 65, p. 8 of 34], and that the Plano,

 Texas address “was not a proper mailing address for COAF in September 2013.” Id. The bare

 assertion and unsubstantiated denial certainly do not overcome presumption of receipt.

      ii.   Second Letter. Mrs. Green-Mobley mailed the Second Letter in “either January or February

 of 2014.” Although Mrs. Green-Mobley does not have a copy of the Second Letter in her

 possession, she testified as to mailing the Second Letter to COAF “noting her unemployment and

 requesting all communications in writing.” [Pl.’s Supp. Resp. to Ct.-Ordered Interrogs., DE 52,

 No. 10]. Defendant’s bald assertion and unsubstantiated denial that “COAF has no record of

 receiving [the letter]” [DE 65, p. 9 of 34] cannot rebut the presumption of receipt.

  iii.      Third Letter. Plaintiff mailed the Third Letter to COAF on January 14, 2015. She addressed



 16
    COAF does not dispute that the language above in the First Letter is a Do-Not-Call request. [Dep. Tr. of E. Gray,
 119:3-4, Ex. F; Dep. Tr. of K. Lawson, 82:5-16, Ex. N].
 17
    This was COAF’s correct address. [See Def.’s Resp. to Pl.’s Third Req. for Admis., Nos. 1, 2, 3, 19, 20, attached as
 Ex. D, (“pursuant to COAF practices and procedures, mail addressed to COAF and sent to 7933 Preston Road, Plano,
 Texas 75024 in September 2013 should have been routed and delivered to the proper COAF location depending on
 the nature and type of the mail received.”); Def.’s Resp. to Pl.’s Second Req. for Admis., No. 14, Ex. M, (“COAF
 admits that 7933 Preston Road Plano, Texas 75024 was a COAF address beginning in 2013 and that it remained a
 COAF address through June 17, 2017.”)]. Mrs. Green-Mobley’s daughter-in-law, Amy Green testified that she
 witnessed Mrs. Green-Mobley mail the First Letter at the post office because she was with Mrs. Green-Mobley when
 she mailed it. [Dep. Tr. of A. Green, 53: 11-13, Ex. O].


                                                    Page 13 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 14 of 21 PageID 1940



 the Third Letter to COAF at “P.O. Box. 60511, City of Industry, California 91716-0511.” [Pl.’s

 Bates 000225, attached as Ex. P]. The Third Letter stated, “[p]lease refrain from calling my

 telephone and send all correspondence via US mail.” [Pl.’s Bates 000225, Ex. P]. Plaintiff noted

 shortly thereafter that she sent the letter to COAF revoking consent.18 Defendant attempts to rebut

 the presumption by stating that “Plaintiff again cannot recall what address she put on the mailing

 envelope . . . [and] COAF, again, has no record of receiving it.” [DE 65, p. 9 of 34]. However,

 Plaintiff produced the Third Letter, which contained a valid address; COAF’s bald assertion and

 unsubstantiated denial that it did not receive the letter cannot overcome the presumption of receipt.

  iv.      Fourth Letter. Plaintiff mailed the Fourth Letter to COAF in September 2016. Although

 Mrs. Green-Mobley does not have a copy of the Fourth Letter in her possession, “Ms. Green-

 Mobley recalls sending a letter to Capital One noting her unemployment, requesting all

 communication in writing and providing a new mailing address of 6818 Mikayla Lane Cordova,

 TN 38018.” [Pl.’s Supp. Resp. to Ct.-Ordered Interrogs., DE 52, p. 6, No. 9]. Further, “Ms. Green-

 Mobley mailed the September 2016 letter on or about September 2016, to the following address:

 7933 Preston Road, Plano, Texas 75024.” Id. COAF states that it “has no record of receiving the

 letter.” [DE 65, p. 9 of 34]. Again, COAF’s bald assertion and unsubstantiated denial cannot

 overcome the presumption of receipt that Mrs. Green-Mobley is entitled to.

      v.   Fifth Letter. Plaintiff mailed another revocation letter to COAF on or about February 13,

 2017. [Aff. of Pl., ¶ 18; DE 1-5; Pl.’s Dep. Tr., DE 72-2, 12:7-11; 15:11-25; 16:1-12; 287:14-15].

 The Fifth Letter was properly addressed and mailed to “7933 Preston Road, Plano, Texas, 75024.”




 18
   On March 21, 2016, Mrs. Green-Mobley wrote a note in her call blocking application following a call Mrs. Green-
 Mobley received from COAF. Mrs. Green-Mobley’s contemporaneous note entry stated, “I sent letter a month ago
 asking that communication be in writing. I spoke to them. Twice last week, made payment arrangement, then spoke
 to them yesterday to make arrangement for Friday and they call. Me back today and everyday. It is beyond
 harassment.” [Pl.’s Bates 000076, Ex. Q].


                                                 Page 14 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 15 of 21 PageID 1941



 [DE 1-5]. The letter requested that COAF “[p]lease provide communications via US mail, as it

 does not good for your representatives to bombard me with phone calls when I have clearly

 explained my circumstances.” [DE 1-5].19 With the Fifth Letter, Mrs. Green-Mobley mailed a

 February 1, 2017 Repayment Letter (“Repayment Letter”) and a money order in the amount of

 $50.00 (“February Money Order”).               Mrs. Green-Mobley testified that “the money order was

 folded, as I showed you earlier today, this morning, inside of the letters – the two letters. The

 money order was in side [sic] of the two letters.” [Pl.’s Dep. Tr., DE 72-2, 368:14-17]. Mrs. Green-

 Mobley produced a physical copy of the February Money Order receipt showing that COAF

 cashed the February Money Order. [Ex. 5 of Pl.’s Dep. Tr., attached as Ex. R].

         “COAF admits that it received a $50.00 money order bearing the number 17-551392609

 and applied a $50.00 payment to the loan ending in -3203 on or about February 21, 2017.” [Def.’s

 Resp. to Pl.’s First Req. for Admis., DE 38-7, No. 22]. Yet COAF also states that “COAF has no

 record of receiving any letter with the February money order.” [DE 65, ¶ pp. 10-11 of 34]. Again,

 COAF’s bald assertion and unsubstantiated denial cannot overcome the presumption of receipt

 that Mrs. Green-Mobley is entitled to, especially when it cashed the accompanying money order.

  vi.    Sixth Letter. Mrs. Green-Mobley mailed the Sixth Letter to COAF on or about March 17,

 2017.20 Mrs. Green-Mobley properly addressed the Sixth Letter to “7933 Preston Road, Plano,

 Texas, 75024.” [Pl.’s Sixth Ltr., attached as Ex. S]. The Sixth Letter requested that COAF

 “[p]lease provide communications via US mail, as it does not good for your representatives to

 bombard me with phone calls when I have clearly explained my circumstances.” [Pl.’s Sixth Ltr.,


 19
    On February 23, 2017, Mrs. Green-Mobley wrote a note in her call blocking application following a call Mrs. Green-
 Mobley received from COAF. Mrs. Green-Mobley’s contemporaneous note entry stated, “I have sent letters
 explaining unemployment and requesting communication via writing and they continue to call since August 2016.
 Last letter was sent this month with request for payment arrangement.” [Pl.’s Bates 000076, Ex. Q].
 20
    Mrs. Green-Mobley produced the Sixth Letter on August 22, 2018, via E-mail to COAF through counsel in
 electronic Word Document format. The metadata from the electronic Word Document is identical to the metadata
 from the Fifth Letter because Mrs. Green-Mobley used the same template for the remaining letters.


                                                   Page 15 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 16 of 21 PageID 1942



 Ex. S].21 Plaintiff folded another money order (the “March 2017 Money Order”) inside the Sixth

 Letter and the Repayment Letter.22 She also produced a physical copy of the March 2017 Money

 Order receipt showing that COAF cashed the it. [Ex. 5 of Pl.’s Dep. Tr., attached as Ex. R]. “COAF

 admits that it received a $50.00 money order bearing the number 17-535355086 and applied a $50

 payment to the loan ending in -3203 on or about March 24, 2017.” [Dep. Tr. of E. Gray, 234: 23-

 25; 235:1; 123:4-16, Ex. F; Def.’s Suppl. Resp. to Pl.’s First Req. for Admis., No. 25, Ex. T].

 COAF also admits that it received the Sixth Letter and the Repayment Letter. [Def.’s Resp. to Pl.’s

 Third Req. for Admis., No. 25, Ex. D; Money Orders, Composite Ex. U].

         Despite receiving the Repayment Letter, March 2017 Money Order, and the Sixth Letter,

 COAF did not notate Mrs. Green-Mobley’s Account that it received the Sixth Letter or the

 Repayment Letter. According to COAF, it “did not process the March 2017 letter correctly”

 because “what the agent should have done [was] transferred that to the -- at that time, Do Not Call

 team to process and did not.” [Dep. Tr. of E. Gray, 180:19-20; 118:8-15; 119:3-7; 181:1-3, Ex.

 F]. “COAF admits that Plaintiff’s account was not coded do-not-call [or ‘cease and desist’] on

 March 17, 2017.” [Def.’s Resp. to Pl.’s Third Req. for Admis., Nos. 58, 59, Ex. D]. COAF admits

 to receipt of the Do-Not-Call request, yet continued to call. [See MSJ, DE 65, p. 16 of 34.]

  vii.   Seventh Letter. Mrs. Green-Mobley mailed the Seventh Letter to COAF on or about May

 12, 2017. Again, “[i]n this packet, [Mrs. Green-Mobley] sent [the Seventh] letter, [she] sent a copy

 of the letter from Capital One stating the balance that [she] owed [(the Repayment Letter)], and




 21
   COAF classifies the Sixth Letter as a Do-Not-Call request. [Dep. Tr. of E. Gray, 118:8-15; 119:3-7, Ex. F].
 22
    Plaintiff testified that she has a habit of keeping up with paperwork as follows:
        A. “I keep all of my paperwork.”
        Q. And when you say “paperwork,” what would that entail?
        A. A copy of these letters that I sent, a copy of the money order receipts.
 [Pl.’s Dep. Tr., DE 72-2, 25:5-10].


                                                  Page 16 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 17 of 21 PageID 1943



 [she] sent the money order [(“May 2017 Money Order”)].” [Pl.’s Dep. Tr., DE 72-2, 21:2-11].23

 The Seventh Letter requested that COAF “[p]lease provide communications via US mail, as it does

 not good for your representatives to bombard me with phone calls when I have clearly explained

 my circumstances.” Id. Mrs. Green-Mobley addressed the Seventh Letter to “7933 Preston Road,

 Plano, Texas, 75024.” Id.

         Mrs. Green-Mobley also produced a physical copy of the May 2017 Money Order receipt

 showing that COAF cashed the May 2017 Money Order. [Ex. 6 of Pl.’s Dep. Tr., attached as Ex.

 W]. COAF admits that it received a $50.00 money order bearing the number 17-585560571 and

 applied a $50.00 payment to the loan ending in -3203 on or about May 23, 2017 because after Mrs.

 Green-Mobley’s deposition where she produced the Seventh Letter, Repayment Letter, and May

 Money Order, COAF produced the May 2017 Money Order together with the Repayment Letter.

 [Dep. Tr. of E. Gray, 123:8-16, Ex. F; Money Orders, Composite Ex. U].24 However, despite

 receiving the Repayment Letter, COAF did not notate Mrs. Green-Mobley’s Account that it

 received any correspondence from her. [Dep. Tr. of K. Lawson, 50:16-17, Ex. N (“So I – I don’t

 know why this is not notated that – that we received this in the envelope.”)]. Defendant states that

 it “received only its own February letter with the May money order (with no letter from Plaintiff).”

 [DE 65, pp. 10-11 of 34]. Unfortunately for COAF, an unsubstantiated denial of receipt does not

 overcome the presumption that COAF received Mrs. Green Mobley’s letters.

         Mrs. Green-Mobley has produced a significate amount of evidence that she (1) properly

 addressed, (2) provided sufficient postage for, and (3) deposited each revocation letter in the mail;




 23
    Mrs. Green-Mobley produced a physical copy of the Seventh Letter23 (together with the Repayment Letter). [Ex. 7
 of Pl.’s Dep. Tr., attached as Ex. V].
 24
    Notably, COAF did not produce the Seventh Letter itself, which was enclosed with the Repayment Letter and May
 Money Order.



                                                 Page 17 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 18 of 21 PageID 1944



 she is entitled to a presumption that COAF received the letters. Defendant’s only response to Mrs.

 Green Mobley’s evidence of receipt is a bald assertion that it did not receive the Do-Not-Call

 requests and an unsubstantiated denial of receipt. Unfortunately for COAF, such evidence does

 overcome the presumption that COAF received all of Mrs. Green-Mobley’s revocations.

            b) COAF’s flawed recordkeeping does not rebut the presumption of receipt.

        COAF argues that “[i]f any other letters had been received by COAF, a record of those

 letters would have been scanned and noted in the record for Plaintiff’s account and also recorded

 in the activity notes report, per COAF’s standard policies, practices and procedures. Pursuant to

 COAF’s standard policies, practices and procedures, Plaintiff’s account also would have been

 coded to stop further calls being made on the account.” [Def.’s Mot., p. 14]. Notably, however, as

 mentioned previously, COAF’s position from the beginning of litigation was that COAF did not

 receive any of the seven (7) letters from Mrs. Green-Mobley.

        Nearly a year and a half later, COAF, after a “diligent search,” dug up the Sixth Letter

 along with the Repayment Letter that was enclosed with the Sixth Letter and the Seventh Letter.

 [Def.’s Bates 006451-52; 006454, Ex. X]. COAF alleges that it processed the Sixth Letter

 “incorrectly” but later found the Sixth Letter in a batch of images with other correspondence. [Dep.

 Tr. of E. Gray, 180:19-20; 118:8-15; 119:3-7; 181:1-3, Ex. F]. Despite COAF’s policies and

 procedures, neither the Sixth Letter nor the Repayment Letter enclosed with the Sixth Letter was

 recorded in the activity notes report, and Mrs. Green-Mobley’s Account was not coded to stop

 further calls from being made on the Account. [Def.’s Resp. to Pl.’s Third Req. for Admis., Nos.

 58, 59, Ex. D]. Likewise, the Repayment Letter enclosed with the Seventh Letter was not recorded

 in the activity notes report. [Dep. Tr. of K. Lawson, 50:16-17, Ex. N]. Approximately five months

 later, after the discovery period expired and after COAF, again, alleged that it conducted a “diligent




                                            Page 18 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 19 of 21 PageID 1945



 search,” COAF found 105 additional call recordings that Mrs. Green-Mobley repeatedly asked for

 but was told did not exist. [DE 73; DE 76].25 As illustrated, COAF continues to uncover material

 evidence despite its repeated contention that it conducted a “diligent search.” Therefore, COAF’s

 reliance on its policies and procedures should be afforded no weight.

      B. COAF VIOLATED THE FCCPA

          The FCCPA, Florida Statute Section 559.72, prohibits a significant amount of conduct

 pertaining to calls, one of which is calling times. Fla. Stat. § 559.72(17). In its Motion, COAF

 alleges that it “did not make any collection calls on Plaintiff’s account before 8:00 a.m. or after

 9:00 p.m. in the two years before this action was filed.” [Def.’s Mot., DE 65, p. 9 of 34 (emphasis

 added)]. This is only half of the relevant time period. This action was filed in 2017, and the calls

 at issue here began in 2013. Thus, COAF cannot even make a serious FCCPA argument.

          Additionally, COAF violated Florida Statute Section 559.72(7) of the FCCPA by calling

 Mrs. Green-Mobley’s cell phone over 1100 times to harass her. See Story v. J.M. Fields, Inc., 343

 So. 2d 675, 677 (Fla. 1st DCA 1977) (holding that 100 debt collection calls made over a five-

 month period was sufficient to present a jury question).26 Florida Statute section 559.72(7)

 prohibits “[w]illfully communicat[ing] with the debtor or any member of her or his family with

 such frequency as can reasonably be expected to harass the debtor or her or his family, or willfully

 engage in other conduct which can reasonably be expected to abuse or harass the debtor or any




 25
    To put this into perspective, prior to producing the 105 additional call recordings, COAF had only produced thirty-
 one (31) call recordings in total.
 26
    Despite COAF’s argument that Mrs. Green-Mobley did not answer a number of phone calls, COAF violated the
 TCPA with each and every phone call placed to Mrs. Green-Mobley’s cell phone after she revoked consent to be
 called. Penzer v. Transp. Ins. Co., 545 F.3d 1303, 1311 (11th Cir. 2008) (“‘The TCPA is essentially a strict liability
 statute’ where liability can be found for erroneous unsolicited faxes”) (quoting Park Univ. Enters., Inc. v. Am. Cas.
 Co., 314 F. Supp. 2d 1094, 1103 (D. Kan. 2004)); see also Whitehead v. Ocwen Loan Servicing, LLC, No: 2:18-cv-
 470-FtM-99MRM, 2018 WL 5279155, at *4 (M.D. Fla. Oct. 24, 2018) (citing Alea London Ltd. v. Am. Home Servs.,
 Inc., 638 F.3d 768, 776 (11th Cir. 2011)).


                                                   Page 19 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 20 of 21 PageID 1946



 member of her or his family.” Fla. Stat. § 559.72(7). Furthermore, as the Middle District of Florida

 just recently held

                the FCCPA is not violated where the creditor called only to inform
                or remind the debtor of the debt, to determine his reasons for
                nonpayment, to negotiate differences or to persuade the debtor to
                pay without litigation. However, if calls ‘continue after all such
                information has been communicated and reasonable efforts at
                persuasion and negotiation have failed,’ then the communication
                ‘can reasonably be expected to harass the debtor’ and ‘tends only to
                exhaust the resisting debtor’s will.

 Karandreas v. Loancare, LLC, No. 618-CV-1411ORL40TBS, 2019 WL 1383296, at *3 (M.D.
 Fla. Mar. 27, 2019) (internal quotations and citations omitted).

        Here, there is no doubt that COAF harassed Mrs. Green-Mobley. COAF admits that “1,100

 calls were made to Plaintiff’s 6433 number on the Account between July 6, 2013 and July 6, 2017”

 and that “COAF’s Activity Notes further provide that [] additional calls were made on the Account

 between July 6, 2013 and July 6, 2017 . . . .” [E. Gray Decl., DE 65-1, ¶¶ 18-19]. Here, the calls

 occurred multiple times in one day for three and a half years. COAF sometimes called Mrs. Green-

 Mobley up to five times in one day, regardless of her telling COAF’s agents that she would not be

 able to pay COAF until a certain date when she received her paycheck.

        The harassment and lack of bona fide error involve the same facts. In one specific instance,

 Mrs. Green-Mobley notified COAF on July 14, 2014, that she would not receive her paycheck

 from a new job until August. On July 19, 2014, COAF called Mrs. Green-Mobley again. During

 this call, Mrs. Green-Mobley notified COAF that she would not receive her first paycheck from

 her new job until August 15, 2014. COAF advised Mrs. Green-Mobley to try to find the funds.

 On July 23, 2014, Mrs. Green-Mobley again advised COAF that nothing has changed since

 yesterday. Mrs. Green-Mobley again advised COAF that she could not make a payment until

 August 15, 2014. On July 24, 2014; July 25, 2014; July 26, 2014; July 27, 2014; and July 28,




                                           Page 20 of 21
Case 3:17-cv-00764-MMH-JBT Document 82 Filed 04/25/19 Page 21 of 21 PageID 1947



 2014, Mrs. Green-Mobley advised COAF, yet again, that she would make a payment on August

 15, 2014. In between all these calls, COAF made at least another fifteen (15) calls in an attempt

 to harass Mrs. Green-Mobley when Mrs. Green-Mobley clearly informed COAF of her

 circumstances. COAF acknowledges that received her March 2017 revocation letter, and then still

 called her an additional 13 times. [See DE 65, p. 16 of 34.] There is no bonafide error here, just

 pure harassment. Actual damages are clear from Plaintiff’s testimony.

                                                  CONCLUSION

          WHEREFORE, Plaintiff, Toya Green-Mobley, respectfully requests this Court deny

 COAF’s Motion for Summary Judgment in its entirety and award attorney’s fees and costs, and

 any other relief this Court deems equitable, just, or proper.27

                                                                                    Respectfully submitted,
                                                                                    DAVIS LAW FIRM

                                                                                    s/Ariel R. Spires
                                                                                    TODD M. DAVIS, ESQ.
                                                                                    FL BAR NO. 58470
                                                                                    TD@DavisPLLC.com
                                                                                    ARIEL R. SPIRES, ESQ.
                                                                                    FL BAR NO. 0124523
                                                                                    aspires@DavisPLLC.com
                                                                                    231 E. Adams Street
                                                                                    Jacksonville, FL 32202
                                                                                    904-355-9610 (T)
                                                                                    Attorneys for Plaintiff

                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 25, 2019, I E-filed this document using the Court’s

 CM/ECF system, which will send notice to counsel of record.

                                                                                    /s/Ariel R. Spires
                                                                                    Ariel R. Spires

 27
   Although at first glance this response appears to exceed the page limit, it does not. The case style, filer’s signature
 block, and certificate of service do not count toward the page limit set for the filing. Morgan v. Ace Am. Ins. Co., No.
 3:16-cv-705-J-39MCR, 2016 WL 9211667, at *1 (M.D. Fla. September 7, 2016).


                                                    Page 21 of 21
